COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Henry Townsend v. Leonard Nolan

Appellate case number:     01-18-00809-CV

Trial court case number: 1105175

Trial court:               County Civil Court at Law No. 4 of Harris County

         The Court issued an opinion dismissing this appeal for failure to make financial
arrangements for the filing of the clerk’s record. Appellant filed a motion for rehearing, stating
that he had paid the fee for the reporter’s record, but the Court did not dismiss the appeal for failure
to file the reporter’s record. Furthermore, the motion for rehearing was not timely filed, but was
filed within the 15-day period following the deadline. See TEX. R. APP. P. 49.1, 49.8. We therefore
construe appellant’s motion for rehearing to include an implied motion for extension of time. See
Simon v. Dillard’s, Inc., 86 S.W.3d 798, 801 (Tex. App.—Houston [1st Dist.] 2002, no pet.)
(applying TEX. R. APP. P. 4.5).
        The Court may deny the motion for rehearing unless appellant presents proof to this Court
that he has made financial arrangements for the filing of the clerk’s record within 10 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly____
                    Acting individually        Acting for the Court


Date: _June 18, 2019__